PD-1317-15                                          PD-1317-15
                                                                 COURT OF CRIMINAL APPEALS
                                                                                  AUSTIN, TEXAS
                                                                 Transmitted 10/8/2015 5:20:42 PM
                                                                   Accepted 10/9/2015 2:47:13 PM
                     CAUSE NUMBER ________________                                 ABEL ACOSTA
                                                                                           CLERK


          IN THE TEXAS COURT OF CRIMINAL APPEALS
                         AUSTIN, TEXAS
__________________________________________________________________

                                MARY ZUNIGA
                                  Petitioner

                                          V.

                      THE STATE OF TEXAS
                            Respondent
__________________________________________________________________

From the Thirteenth District Court of Appeals, Cause No. 13-14-0316-CR and
                the 347th District Court for Nueces County,
           Cause No. 13-CR-4404-H, Honorable Missy Medary
 ________________________________________________________________

        PETITION FOR DISCRETIONARY REVIEW
__________________________________________________________________

   Motion for Extension of Time to File Petition for Discretionary Review

TO THE HONORABLE JUSTICES OF THE COURT OF CRIMINAL
APPEALS:

      COMES NOW, Petitioner, Mary Zuniga, represented by and through her

undersigned counsel, and respectfully submit this Motion for Extension of Time to

File Petition for Discretionary Review.

      On April 24, 2014, Petitioner was charged by indictment with Tampering with

Physical Evidence. (C.R 5-6).

      On May 12, 2014, Petitioner filed her Defendant’s Amended Motion to Quash

and Exception to Form of Indictment. (C.R. 17-20).


                                                                 October 9, 2015
      On June 4, 2014, the Court granted the motion and entered an Order pertaining

to same. (C.R. 29, T.R. 1-18).

      Respondent thereafter filed their notice of the instant appeal and on July 16,

2015, a Panel of the Thirteenth Court of Appeals issued its Memorandum Opinion.

      On or about August 17, 2015. Appellee filed her Appellee’s Brief.

      In an unpublished opinion delivered July 16, 2015, the Thirteenth Court of

Appeals overturned the judgment of the trial court.

      On August 17, 2015, Petitioner filed her Motion for En Banc Rehearing, which

was denied on August 24, 2015.

      Accordingly, Petitioner’s deadline to file her Petition for Discretionary Review

was September 23, 2015. Counsel was ill since the beginning of September, and due

to counsel being ill and overwhelmed with work the date was miscalendared.

      At this time, Petitioner is requesting an extension to file her Petition for

Discretionary Review within the fifteen (15) allotted Rule 68.2 (c) of the Texas Rules

of Appellate Procedure.

WHEREFORE, PREMISES CONSIDERED, Petitionerr espectfully prays that this

Court grant her Motion for Extension of Time making her Petition for Discretionary

Review on or before October 8, 2015, and accepting as filed on the 8th the previously

filed Petition for Discretionary Review, which is also attached as Exhibit “A,” hereto

and for further relief, either at law or equity, to which she may be justly entitled.

                                       Respectfully submitted,

                                       GALE LAW GROUP, PLLC
                                       P.O. Box 2591
                                          2
                                       Corpus Christi, Texas 78403
                                       Telephone: (361) 808-4444
                                       Telecopier: (361) 232-4139

                                       By: /s/ Christopher J. Gale
                                          Christopher J. Gale
                                          Texas Bar No. 00793766
                                          Email: Chris@GaleLawGroup.com
                                       Attorney for Petitioner
                         CERTIFICATE OF SERVICE

      I hereby certify that on this the 8th day of October 2015, a true and correct

copy of the foregoing was forwarded to the following counsel of record by the

means indicated below:

Doug Norman                          Via E-File Notification
Assistant District Attorney
NUECES COUNTY DISTRICT ATTORNEY’S OFFICE
Texas Bar Number 24078729
901 Leopard, Room 206
Corpus Christi, Texas 78401

State Prosecuting Attorney                    Via First Class Mail
P.O. Box 12405
Austin, Texas 78711


                                              /s/ Christopher J. Gale
                                              Christopher J. Gale




                                          3